DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 16, 2021. Claims 6-25 are pending.  

Allowable Subject Matter
Claims 6-25 now renumbered 1-20  are allowed.
The closest prior art of record is Vojinovic  et al (NPL titled: An Algorithm for Coastline Extraction from Satellite Imagery) in view of Liu et al (NPL titled: Automated extraction of coastline from satellite imagery by integrating Canny edge detection and locally adaptive thresholding methods) further in view of Tseng et al (NPL titled: Integrating Landsat Imageries and Digital Elevation Models to Infer Water Level Change in Hoover Dam).  Vojinovic teaches a method (method for developing a bathymetry dataset that can be used to set up physically-based models for coastal flood modelling work – see abstract) comprising: receiving a low-resolution image of a geographic area (collect satellite data – see page 1413, section Satellite data, [p][001]) and classifying each pixel of the image to form an initial classification map (note that the learning method includes a first step of classification – see page 1416, section Machine learning 
 	Liu discloses a method for extracting coastline including classifying high-resolution pixels of the geographic area based on the selected physically- consistent classifier map (see section 3.2 – where the weak edges are suppressed and strong edges are enhances).
  	Note the discussion above; the combination of Liu with Vojinovic as a whole does not expressly disclose during the water detection step includes using an elevation map that provides an elevation for each high-resolution pixel.
 	Tseng is the closest prior art available; however, teaches the classifying of the pixel into water or land followed by using the elevation map to determine the height of the water. Thus, all pending rejections are withdrawn and the claims are allowed. 
 	The current method provide a mathematical formulation that is used to improve the accuracy of labels using elevation ordering. Thus, given elevation ordering (.pi.) and the set of potentially erroneous labels at any given time step t, the aim is to estimate correct labels that are physically consistent with the elevation ordering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    March 24, 2021